DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
					Allowable Subject Matter
Claims 1-21 are allowed.


				 	 Reason for Allowance				Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed
-“wherein the plurality of bypass network traffic records is generated from network traffic data devoid of information about (a) network access technologies used by the user devices and (b) locations of the user devices; wherein the plurality of bypass network traffic records is clustered into a plurality of network performance categories, wherein each network performance category in the plurality of network performance categories comprises a respective subset of bypass network traffic records in the plurality of bypass network traffic records; calculating, by the one or more computing devices, a plurality of sets of sufficient statistics of one or more network optimization parameters for the plurality of network performance categories, wherein each set of sufficient statistics of the one or more network optimization parameters is calculated
for a corresponding network performance category based on its respective subset of bypass network traffic records; partitioning, by the one or more computing devices, the respective subset of bypass network traffic records for the corresponding network performance category into one or more network traffic buckets, thereby generating a plurality of network traffic buckets for the plurality of network performance categories; generating, from the plurality of sets of sufficient 
The closest prior art on record Ganapati et al US20190140910A1 fails to teach the feature of traffic buckets, a plurality of network quality mappings; using the plurality of network quality mappings as training instances to train a machine learner for generating network optimization policies; and causing the one or more network optimization policies generated by the machine learner to be propagated to one or more user devices to be implemented by the one or more user devices in making network requests to the web application” as cited in claims 1,8 and 15, respectively, have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended.
The closest prior art on record Ganapati et al US20190140910A1 fails to teach the feature of
-“wherein the plurality of bypass network traffic records is generated from network traffic data devoid of information about (a) network access technologies used by the user devices and (b) locations of the user devices; wherein the plurality of bypass network traffic records is clustered into a plurality of network performance categories, wherein each network performance category in the plurality of network performance categories comprises a respective subset of bypass network traffic records in the plurality of bypass network traffic records; calculating, by the one or more computing devices, a plurality of sets of sufficient statistics of one or more -“wherein the plurality of bypass network traffic records is generated from network traffic data devoid of information about (a) network access technologies used by the user devices and (b) locations of the user devices; wherein the plurality of bypass network traffic records is clustered into a plurality of network performance categories, wherein each network performance category in the plurality of network performance categories comprises a respective subset of bypass network traffic records in the plurality of bypass network traffic records; calculating, by the one or more computing devices, a plurality of sets of sufficient statistics of one or more network optimization parameters for the plurality of network performance categories, wherein each set of sufficient statistics of the one or more network optimization parameters is calculated for a corresponding network performance category based on its respective subset of bypass network traffic records; partitioning, by the one or more computing devices, the respective subset of bypass network traffic records for the corresponding network performance category into one or more network traffic buckets, thereby generating a plurality of network traffic buckets for the plurality of network performance categories; generating, from the plurality of sets of sufficient statistics and the plurality of network 4Docket No.: A4476US (80011-0061) traffic buckets, a plurality of network quality mappings; using the plurality of network quality mappings as training instances to train a machine learner for generating network optimization policies; and causing the one or more network optimization policies generated by the machine learner to be propagated to one or more user devices to be implemented by the one or more user devices in making network requests to the web application” as cited in claims 1,8 and 15, respectively.
network optimization parameters for the plurality of network performance categories, wherein each set of sufficient statistics of the one or more network optimization parameters is calculated for a corresponding network performance category based on its respective subset of bypass network traffic records; partitioning, by the one or more computing devices, the respective subset of bypass network traffic records for the corresponding network performance category into one or more network traffic buckets, thereby generating a plurality of network 
The other relevant prior art in the record fail to teach the above subject matter.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion4Docket No.: A4476US (80011-0061) traffic buckets, a plurality of network quality mappings; using the plurality of network quality mappings as training instances to train a machine learner for generating network optimization policies; and causing the one or more network optimization policies generated by the machine learner to be propagated to one or more user devices to be implemented by the one or more user devices in making network requests to the web application” as cited in claims 1,8 and 15, respectively.The other relevant prior art in the record fail to teach the above subject matter.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Conclusion
The other relevant prior art in the record fail to teach the above subject matter.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABDELTIF AJID/Examiner, Art Unit 2478       

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478